Exhibit 10.1
 
CONFIDENTIAL SETTLEMENT AGREEMENT
 
AND MUTUAL GENERAL RELEASE
 


 
This Confidential Settlement Agreement and Mutual General Release (hereinafter
the “Agreement”) is entered into as of May 11, 2012 by and between Regeneca,
Inc., a Nevada corporation (the “Corporation”) and Dwight D. Baron (“Baron”).
The Corporation and Baron shall be collectively referred to herein as the
“Parties.”
 
RECITALS
 
A.           WHEREAS, on or about May 18, 2011 the Corporation, as Borrower, and
Baron, as Holder, became parties to that certain Convertible Promissory Note,
which has now accrued penalties and interest thereunder (the “Note”); and
 
B.           WHEREAS, Baron has also loans which are outstanding and secured by
a pledge of the Corporation’s merchant accounts (the “Merchant Account Loan”);
 
C.           WHEREAS, Baron holds certain shares of the Corporation’s Common
Stock, options and/or warrants to purchase shares of Common Stock (the “Baron
Equitable Interests”);
 
D.           WHEREAS, the Corporation and Baron now desire (i) cancel the Note
owed to Baron, and (ii) to cause the assignment of all of the Corporation’s
right, title and interest in and to, any and all claims against Shirish
Phulgaonkar and his entities and affiliates (“Phulgaonkar”), including, but not
limited to, any and all rights to all formulas, copyrights, intellectual
property, and rights in RegenErect and RegenArouse brand products, produced by
Phulgaonkar and including, but not limited to, any and all rights to future use
of all formulas, copyrights, and intellectual property rights in RegenErect and
RegenArouse brand products in products wherein such formulas are used or
incorporated and all claims against ChromaDex, Inc. relating to the testing of
the Phulgaonkar products (the “Phulgaonkar Assets”); and
 
E.           WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Parties hereto desire to settle all claims between them and to
satisfy and dispose of the Note in its entirety (but not including the Merchant
Account Loan) and to effect an assignment and transfer of the Phulgaonkar Assets
to Baron upon complete performance of all terms under this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
promises contained herein, the Parties agree as follows:
 

 
 
- 1 -

--------------------------------------------------------------------------------

 

SETTLEMENT TERMS
 
1.           Consideration of Baron.
 
1.1           Baron hereby agrees to cancel and terminate the Note (but
excluding the Merchant Account Loan which shall remain due and payable from the
merchant accounts) in exchange for an assignment by the Corporation to Baron of
all of the Corporation’s right, title and interest, in and to any and all
claims, causes of action and/or rights in contractual disputes against the
Phulgaonkar Assets.
 
1.2           Baron further agrees to indemnify, defend and hold harmless the
Corporation against all or any claims, liabilities, damages, cross-complaints
and/or counter claims which may be entered against the Corporation in connection
with any and all claims, causes of action and/or rights in contractual disputes
against the Phulgaonkar Assets, other than those arising solely from the sale of
products prior to the date hereof.
 
2.           Consideration of the Corporation.
 


 
2.1           The Corporation hereby agrees to assign to Baron all of its right,
title and interest, in and to any and all claims, causes of action and/or rights
in contractual disputes against the Phulgaonkar Assets, including any rights to
pursue claims in litigation or arbitration and any and all proceeds of any
settlement or judgment.
 
2.2           The Corporation agrees to indemnify, defend and hold harmless
Baron from and to maintain and pay the costs of any claims, causes of action
and/or rights in contractual disputes arising from the offer and sale of
products prior to the date of this Agreement.
 
2.3           The Company's Officers, Agents and Employees will fully cooperate
in providing all files and documentation available concerning Phulgaonkar and
the Phulgaonkar Assets, will provide truthful testimony in depositions and trial
(if needed) and will provide any other pertinent information reasonably required
to pursue the assigned claims.  The parties agree that after the initial
transfer of information the Company’s reasonable efforts will not exceed 10
hours in any given month.
 
3.           Cancellation of the Note.  Upon execution of this Agreement, Baron
will immediately tender to the Corporation the cancelled Note and will do all
that is necessary to ensure that the Note is cancelled in compliance will all
applicable laws, covenants, and restrictions.
 
4.           Assignment of Phulgaonkar Assets. Upon execution of this Agreement,
the Corporation shall transfer all of its right, title and interest in and to
the Phulgaonkar Assets by means of execution of a written assignment in
substantially the same form as attached hereto in schedule A.
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

5.           Confidential Information.  In the course of his service as a
director of the Corporation, Baron had access to confidential and trade secret
information pertaining to the Corporation, its customers, employees, vendors,
and investors.  For purposes of this Agreement, such confidential information
includes but is not limited to, business strategies, operational histories,
marketing methods, investment strategies, names of joint venture partners and
investors, compensation paid to employees, intellectual property and other
proprietary information relating to the Corporation’s business, exclusive of
that which is part of or necessary to the Phulgaonkar Assets and to enforcing
the Corporation’s right, title and interest, in and to any and all claims,
causes of action and/or rights in contractual disputes against the Phulgaonkar
Assets (collectively, “Confidential Information”).  Baron acknowledges that the
Confidential Information belongs exclusively to the Corporation.  Baron
covenants that he shall not now, nor in the future, either directly or
indirectly, use or divulge, disclose or communicate to any person, corporation,
or other entity, in any manner whatsoever, any of the Confidential Information
without written permission of the Corporation.
 
6.           Assignment of Intellectual Property.  Concurrent with the execution
of this Agreement, the Corporation assigns, transfers and conveys to Baron all
rights, title, and interest in and to all intellectual property used,
incorporated, employed or included in the Phulgaonkar Assets, and agrees to
execute such other agreements, acknowledgements, documents or instruments
necessary or advisable to evidence such assignment, transfer and conveyance.
 
7.           Mutual Release of Claims.
 
7.1           It is understood and agreed, by and among all of the Parties to
this Agreement that, in consideration for the mutual promises and covenants
undertaken herein, and after consultation with legal counsel, the Parties do
hereby, for themselves and for their heirs, attorneys, legal representatives,
agents, successors-in-interest and assigns, irrevocably and unconditionally
release and forever discharge one another and their parent companies,
subsidiaries, affiliates, predecessors, successors or assigns, shareholders,
members, partners, officers, attorneys, agents and employees from any and all
causes of action, claims, actions, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind and character, which each
has or may have against the other by reason of, or arising out of any and all
other matters of whatever kind, nature or description, whether known or unknown,
occurring prior to the date of execution of this Agreement, other than the
Merchant Account Loans which shall remain due and payable and the Baron
Equitable Interests which remain Baron’s property.
 
7.2           The Parties agree to waive and release any claim for damages
occurring at any time after the date of execution of this Agreement because of
alleged continuing effects of any alleged acts or omissions involving the
Parties which occurred on or before the date of this Agreement.
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

8.           Waiver of California Civil Code Section 1542
 
8.1           The Parties do hereby, for themselves, and for their heirs,
attorneys, legal representatives, agents, successors-in-interest and assigns,
expressly waive and relinquish all rights and benefits afforded by Section 1542
of the Civil Code of California and do so understanding and acknowledging the
significance and consequences of such specific waiver of Section 1542.
 
8.2           The Parties acknowledge that they are being represented in this
matter by legal counsel, and acknowledge that they are familiar with the
provisions of California Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, the
Parties expressly acknowledge that this Agreement is also intended to include in
its effect, without limitation, all claims which they do not know or expect to
exist in their favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such claim or claims.
 
REPRESENTATIONS & WARRANTIES
 
9.           Representation by Counsel.  The Parties represent and agree that
they have carefully read and fully understand all of the provisions of this
Agreement, and the terms and conditions set forth herein, and that they are
voluntarily entering into this Agreement.  The Parties affirm that, prior to
execution of this Agreement, they have consulted with legal counsel concerning
the terms and conditions set forth herein.
 
10.           No Assignment.  The Parties represent that they have not assigned,
transferred, or granted, or purported to assign, transfer, or grant, any of the
claims, demands, causes of action, obligations, agreements, liens, judgments,
orders, damages, liabilities, losses, costs, or expenses of any kind, in law or
equity, whether known or unknown, that one of them now holds, will ever hold, or
has ever held against the other.
 
11.           Corporate Authority.  If any Party to this Agreement is a
corporation, partnership, or other entity, the person signing this Agreement
warrants that he is authorized and has authority to sign this Agreement on
behalf of the corporation, partnership or other entity.
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

12.           No Reliance.  Neither party nor any officer, agent, employee,
representative, or attorney for either party has made any statement,
representation, or promise to the other regarding any facts relied upon in
entering into this Agreement.  The Parties represent, warrant and agree that
they have not relied and do not rely upon any statement, representation or
promise of the other, or of any officer, agent, employee, representative, or
attorney for the other in executing this Agreement, or in making the settlement
provided for herein, except as expressly stated in this Agreement.
 
13.           No Complicity in Phulgoankar’s Fraud.  After performing due
diligence and a reasonable inquiry, the Company represents and warrants that at
no time did the Company’s officers, directors, employees or agents assist or
instruct, directly or indirectly, Phulgoankar to commit fraud against the
Company or to put an illegal or banned substance into Regeneca Products nor did
the Company’s officers, directors, employees or agents assist or instruct,
directly or indirectly, ChromaDex, Inc. to make changes to any analytical
reports.
 
GENERAL PROVISIONS
 
14.           Choice of Law.  This Agreement shall be deemed to have been
executed and delivered within the State of California and the rights and
obligations of the Parties hereto shall be construed and enforced in accordance
with, and shall be governed by, the laws of the State of California.
 
15.           Whole Agreement.  This Agreement contains all the terms and
conditions agreed upon by the Parties hereto regarding the subject matter of
this Agreement.  Any prior agreements, promises, negotiations, or
representations, either oral or written, relating to the subject matter of this
Agreement not expressly set forth in this Agreement are of no force or
effect.  This Agreement is executed without reliance upon any representation by
any person concerning the nature or extent of injuries or damages or legal
liability.
 
16.           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, all of which
together shall constitute one and the same instrument.  Facsimile signature
pages shall be acceptable as if original signature pages.
 
17.           Severability.  The provisions of this Agreement are contractual,
and not mere recitals.  The Agreement shall be considered severable, such that
if any provision or part of the Agreement is ever held invalid under any law or
ruling, that provision or part of the Agreement shall remain in force and effect
to the extent allowed by law, and all other provisions or parts shall remain in
full force and effect.
 
18.           Amendment.  Any amendment or modification of this Agreement must
be in writing and signed by the Parties.
 
19.           Attorneys’ Fees.  If any party hereto brings a legal action to
protect or enforce its rights hereunder, the prevailing party in such litigation
shall be entitled to recover reasonable attorneys' fees, expenses, and other
costs incurred in the conduct of such litigation and any appeal therefrom.
 

 
 
- 5 -

--------------------------------------------------------------------------------

 



 
20.           Waiver of Breach.  No waiver by any party of any breach of any
term or provision of this Agreement shall be construed to be, nor be, a waiver
of any preceding, concurrent or succeeding breach of the same, or any other term
or provision hereof.
 
21.           Binding.  This Agreement is binding upon and shall inure to the
benefit of the Parties hereto, their respective divisions, affiliates, parents,
subsidiaries, predecessor and successor corporations, and the past and present
directors, officers, shareholders, agents, servants, employees, representatives,
administrators, partners, general partners, managing partners, limited partners,
assigns, heirs, successors or predecessors in interest, and attorneys.
 
22.           Construction of Ambiguous Terms.  It is agreed and understood that
the general rule that ambiguities are to be construed against the drafter shall
not apply to this Agreement.  In
 

 
 
- 6 -

--------------------------------------------------------------------------------

 

23.            the event any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the Parties with respect to any such ambiguous language,
consistent with the parole evidence rule.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Confidential
Settlement Agreement and Mutual General Release.
 


 
DATED:  May 11, 2012
DWIGHT D. BARON
 
 
 /s/ Dwight D. Baron 
 
 
DATED:  May 11, 2012
REGENECA, INC.
 
 
By:               /s/ Matthew
Nicosia                                                  
Name:         Matthew Nicosia
Its:               Chairman
 



 
 
- 7 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 